Proceeding between Garfield Ruff and the State of Florida. From an adverse determination, the former appeals.
Affirmed.
We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to subparagraph (2) of Section 924.32, Florida Statutes 1941, and F.S.A., reviewed the evidence to determine if the interests of justice require *Page 450 
a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
ADAMS, C.J., and TERRELL, CHAPMAN, THOMAS, BARNS and HOBSON, JJ., concur.